Engle v Sergi Constr., Inc. (2021 NY Slip Op 04891)





Engle v Sergi Constr., Inc.


2021 NY Slip Op 04891


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


682 CA 20-01257

[*1]ANNMARIE ENGLE AND CHRISTOPHER ENGLE, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vSERGI CONSTRUCTION, INC., DEFENDANT-RESPONDENT-APPELLANT. 


CAMPBELL & ASSOCIATES, HAMBURG (JASON M. TELAAK OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS. 
HURWITZ & FINE, P.C., BUFFALO (V. CHRISTOPHER POTENZA OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered August 12, 2020. The order granted in part and denied in part the motion of defendant for summary judgment and granted in part and denied in part the cross motion of plaintiffs for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court